J-S29003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: R.Z., A           :    IN THE SUPERIOR COURT OF
 MINOR                                 :         PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: C.Z., FATHER AND M.Z.,     :
 MOTHER                                :
                                       :
                                       :
                                       :    No. 510 WDA 2022

                  Appeal from the Order Entered April 1, 2022
              In the Court of Common Pleas of Allegheny County
              Orphans' Court at No(s): CP-02-AP-0000216-2021

 IN THE INTEREST OF: J.Z., A MINOR      :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: C.Z., BIOLOGICAL            :
 FATHER AND M.Z., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 511 WDA 2022

                  Appeal from the Order Dated April 1, 2022
              In the Court of Common Pleas of Allegheny County
              Orphans' Court at No(s): CP-02-AP-0000215-2021

 IN THE INTEREST OF D.Z., A MINOR       :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: C.Z., BIOLOGICAL            :
 FATHER AND M.Z., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 512 WDA 2022

                  Appeal from the Order Entered April 1, 2022
              In the Court of Common Pleas of Allegheny County
              Orphans' Court at No(s): CP-02-AP-0000217-2021

 IN THE INTEREST OF: A.Z., A           :    IN THE SUPERIOR COURT OF
 MINOR                                 :         PENNSYLVANIA
J-S29003-22


                                               :
                                               :
    APPEAL OF: C.Z., FATHER AND M.Z.,          :
    MOTHER                                     :
                                               :
                                               :
                                               :   No. 513 WDA 2022

                   Appeal from the Order Dated April 1, 2022
               In the Court of Common Pleas of Allegheny County
               Orphans' Court at No(s): CP-02-AP-0000218-2021

    IN THE INTEREST OF H.Z., A MINOR           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: C.Z., FATHER AND M.Z.,          :
    MOTHER                                     :
                                               :
                                               :
                                               :
                                               :   No. 514 WDA 2022

                   Appeal from the Order Dated April 1, 2022
               In the Court of Common Pleas of Allegheny County
               Orphans' Court at No(s): CP-02-AP-0000214-2021


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                         FILED: October 14, 2022

        The Allegheny County Court of Common Pleas entered an order

involuntarily terminating the parental rights of M.Z. (“Mother”) and C.Z.

(“Father”) (collectively, “Parents”) to their five children, H.Z., A.Z., D.Z., R.Z.

and J.Z (collectively, “Children”) (hereinafter referred to individually using

only their first initial). The youngest, J, was born in April 2020, and the oldest,

H, was born in January 2013, meaning the current ages of Children range from

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S29003-22


two to nine years. Parents appealed the orphans’ court’s termination order

and submitted an appellate brief, through counsel, which is woefully

undeveloped. However, we decline to find Parents’ issues waived based on the

brief’s deficiencies as we are still able to glean Parents’ general issues from

their brief and conduct a meaningful review of the orphans’ court’s

determinations in support of the order. See Commonwealth v. Hardy, 918

A.2d 766, 771 (Pa. Super. 2007) (stating this Court may find issues waived if

defects in an appellate brief impede our ability to conduct meaningful appellate

review). After conducting that review, we affirm.

       Allegheny County’s Office of Children, Youth and Families (“CYF”) filed

a petition to involuntarily terminate Parents’ rights to all five Children on

October 7, 2021. The facts leading up to the filing of that petition are not

disputed.1 Over the years, and before J was born, Mother would leave H, A, D

and R unattended, sometimes in the car while it was still running. This resulted

in multiple indicated ChildLine investigations. After Parents’ house was found

to be in deplorable condition, CYF removed H, A, D and R from Parents’ care

in December 2019.



____________________________________________


1 In fact, Parents’ “Statement of the Case” section in their brief consists of a
single paragraph with three general statements: CYF filed a petition to
terminate Parents’ rights, testimony was heard on that petition, and the
orphans’ court granted the petition. See Appellants’ Brief at 1 (unpaginated);
Pa.R.A.P. 2117 (outlining requirements for the “Statement of the Case”
section of an appellate brief).


                                           -3-
J-S29003-22


      Parents were subsequently charged with several counts of endangering

the welfare of children and neglect of animals. One condition of their bond

prohibited Parents from having unsupervised contact with any minor children,

including their own.

      The orphans’ court adjudicated H, A, D and R dependent on February

21, 2020. J was then born in April 2020. CYF obtained custody of J, and placed

him in the same foster home where his siblings had been placed. J was also

adjudicated dependent. J, D and R have remained in this original foster home

since placement. H and A, meanwhile, have been with their current foster

family since July 2021 and August 2021 respectively.

      CYF developed family service goals for Parents to assist them in

achieving reunification with Children. The goals included attaining mental

health and housing stability, resolving the criminal charges filed against them,

developing basic parenting skills, and engaging in therapeutic supervised

visitation. Despite offering extensive services to Parents, CYF’s concerns with

Parents’ mental health and their ability to parent Children continued, and CYF

consequently filed the petition to terminate Parents’ rights to Children

pursuant to 23 Pa.C.S.A. §§ 2511(a)(2), (a)(5) and (a)(8) and (b) .

      The orphans’ court held a hearing on the petition on March 31, 2022.

CYF called Michael Ferry, a CYF caseworker who had worked with the family

since April 2020, to the stand. Ferry confirmed that the four older children

were removed from Parents’ home due to lack of parental supervision and the


                                     -4-
J-S29003-22


condition of the home, and J was removed due to his siblings’ active case and

the no-unsupervised-contact-with-a-minor bail condition. See N.T., 3/31/22,

at 45, 46. Ferry testified that the family service goals for both Mother and

Father were focused on “mental health, parenting, housing for the family,

supervised   therapeutic   visitation,   resolving   pending   criminal   charges,

maintaining regular contact and cooperation as well as offenders’ treatment.”

Id. at 49.

      Ferry further testified that Mother was initially involved with mental

health treatment, but was discharged in April 2021 because of her poor

attendance. See id. at 51. Although Mother asserted she subsequently

attended private therapy, CYF was not able to confirm these assertions

because she refused to sign the release papers necessary for CYF to do so.

See id. at 50-51. Ferry testified that at the time of the termination hearing,

Mother had not satisfied either her mental health or parenting goals, and had

not demonstrated progress in her supervised therapeutic visits. See id. at 52,

54.

      As for Father, Ferry also maintained that Father had failed to satisfy his

mental health goal, see id. at 58, his parenting goal, see id. at 59, or his

supervised visitation goal, see id. at 59-60. Ferry confirmed that Parents had

not yet resolved all of their outstanding criminal charges. In sum, when asked

what progress Ferry felt Parents had made in the past two years, Ferry replied:




                                         -5-
J-S29003-22


       Minimal. And the biggest issue is parenting. We don’t have
       documented, observed evidence that their parenting capacity has
       improved.

Id. at 65.

       Laiken Eckenrod, an expert in trauma-focused therapy and one of the

mental health clinicians who participated in the supervised therapeutic visits

with the family, was able to elaborate on the issues regarding Parents’

parenting skills.2 Eckenrod testified to concerns with Parents’ basic, “low-

level” parenting skills, including safety, supervision, and hygiene. Id. at 98.

She stated that while Parents consistently attended the supervised visits, they

did not make any progress in improving their parenting skills during the two

years she had worked with them. See id. at 99.

       Eckenrod recounted that during the visits that occurred in a local park

in the earlier days of COVID-19, “[t]here was no structure, no routine. No

hygiene was ever encouraged. The children were often unsafe due to lack of

supervision [requiring clinician intervention].” Id. at 102. For example,

Children would run off to different areas of the park, including a creek, where

Parents could not safely supervise them. See id. at 122. Children would also

walk up to strangers and have conversations with them with no intervention

from Parents. See id. Eckenrod continued:


____________________________________________


2 Eckenrod worked at King and Associates, which was the agency CYF had
referred Parents to for parenting support and the supervised therapeutic
visitation.


                                           -6-
J-S29003-22


       And then moving into office visits, just continued unsafe,
       continued lack of structure/routine for these children. So the
       children would often become emotionally disregulated. There
       would be no sense to what was happening in the visit, and that
       was ongoing even up until the end.

Id. at 102. For instance, the children would just walk out of the room to

locations in the building unknown to Parents. See id. at 123. Eckenrod also

testified that there were four separate occasions during visits where the

youngest child, J, choked on food that was either inappropriate for a child his

age (including a whole slice of pizza and a whole hamburger with multiple

condiments) or not safely cut up. See id. at 123-124. This eventually led the

court to issue an order prohibiting Parents from feeding J. See id. at 124.

       Eckenrod stated that her attempts to address all of these issues were

largely ignored by Mother and met with aggression and resistance by Father.

See id. at 103.3 Her professional opinion was that “reunification would not be

in the best benefit of the children.” Id. at 116.

       Eleasah Grant also testified for CYF regarding Parents’ parenting

abilities. Grant is a parenting specialist and therapeutic visit supervisor, who

was also employed by King and Associates at the relevant time. Grant

conducted one-on-one sessions with Parents to try to help them develop their


____________________________________________


3 It was also noted that Father regularly brought a large knife with a broken
cover to the visits, in violation of CYF’s no-weapons policy. See Permanency
Review Order, 8/27/21, at 3. The same order also noted that Father became
combative, angry, and aggressive during visits, and referred to staff with
derogatory names. See id. at 4.


                                           -7-
J-S29003-22


basic parenting skill set, as well as participated in the supervised visits with

the family. Grant testified that the one-on-one sessions were poorly attended

by Parents, and were not successful, so those sessions were ultimately ended

by CYF. See id. at 141-142.

      However, Grant still tried to work with Parents on their parenting skills

during the supervised visits with Children, but Grant stated Parents were

completely unreceptive to her assistance. See id. at 144. At the time of the

hearing, Grant continued to have concerns with Parents’ ability to provide

Children with structure and safety, see id. at 144-146, and she testified that

she had not observed any lasting progress in the parenting skill set in either

Mother or Father during the two years she had tried to work with them, see

id. at 146.

      Dr. Gregory Lobb, stipulated by the parties to be an expert in psychology

and child psychology who had conducted a series of evaluations for the family,

also testified for CYF at the hearing. He evaluated both Mother and Father

individually, diagnosing them both with, inter alia, depressive disorders. See

id. at 7-8. According to Dr. Lobb, Mother and Father each needed at least

one, one-hour therapy session per week to begin to address their mental

health issues, which neither was receiving. See id. at 9, 11.

      He also testified that he evaluated Children interacting with Parents, as

well as Children interacting with the foster parents. See id. at 15. Dr. Lobb

stated that he had concerns with Parents’ ability to offer consistency and


                                     -8-
J-S29003-22


structure to Children, with Children essentially acting completely out of control

when they were with Parents. See id. at 9-10, 15-16. In fact, Dr. Lobb

testified he was forced to intervene at times due to safety concerns. See id.

at 35-36. In contrast, Dr. Lobb recounted, Childrens’ foster parents were

structured and consistent with Children. See id. at 13-14. Dr. Lobb testified

that it was clear Children felt safe and secure with their foster parents, and

had a strong bond with them. See id. at 19, 22. As for Parents, Dr. Lobb

testified that Children had an “insecure disorganized attachment” with them,

which typically results from a parent’s inconsistency when parenting a child.

See id. at 19-20. According to Dr. Lobb, there was a bond between Parents

and Children, but it had been damaged because of Parents’ conduct. See id.

at 22.

         Caseworker Ferry also testified about Childrens’ relationship with their

foster parents. He explained that it was the foster parents who were the

medical and educational decision makers for Children because Parents were

unwilling to address medical concerns or to engage in behavioral health

services for Children. See id. at 69. He testified that H and A were bonded to

their foster parents, and felt comfortable and taken care of in their foster

home. See id. at 70. Likewise, Ferry stated, the three younger Children had

a very strong bond with their foster parents, and felt safe with them. See id.

at 70-71. According to Ferry, Childrens’ behavior had improved markedly since

being placed in foster care. See id. at 71-73. It was his opinion that


                                       -9-
J-S29003-22


termination would serve Childrens’ needs and welfare because CYF had not

“reached any kind of progress in terms of reunification or progress with goals

leading to reunification. [Whereas Children] have safety and stability in their

foster home.” Id. at 73. Parents did not present any witnesses.

      At the close of the testimony, the orphans’ court recounted the

testimony shared by CYF’s witnesses, which the court clearly credited, and

issued detailed findings of fact on the record. CYF summarized the court’s

findings as follows:

      [t]he court found that the children had been out of [Parents’] care
      well over twelve months, and the concerns that brought [Children]
      into care continued to exist. [P]arents have not internalized any
      of the parenting skills and have generally made no progress over
      two years of service. Furthermore, the court found that [Parents]
      have not been able to make gains in their skills in a reasonable
      amount of time, and there existed no evidence that they could
      meet [Childrens’] needs and welfare. Conversely, [Children]
      experience love, safety, and stability in their foster home, and
      adoption would provide a multitude of benefits to them.

Appellee CYF’s Brief at 16-17 (record citations omitted). The orphans’ court

found that CYF had met its burden of demonstrating Parents’ rights should be

involuntarily terminated under Sections 2511 (a)(2), (a)(5), (a)(8) and (b).

Parents appealed and raise two issues:

      The orphans’ court did err as a matter of law and/or abuse its
      discretion in granting [CYF’s] Petition to involuntarily terminate
      Father and Mother’s parental rights pursuant to 23 Pa.C.S.A. §§
      2511(a)(2), (a)(5) and (a)(8)[.]

      The orphans’ court did abuse its discretion in concluding that [CYF]
      met its burden of proving that termination of Mother and Father’s
      parental rights would serve the needs and welfare of the children


                                     - 10 -
J-S29003-22


       pursuant to 23 Pa.C.S.A. § 2511(b) by clear and convincing
       evidence.

Appellants’ Brief at 4, 6 (unpaginated)(unnecessary capitalization omitted). 4

       When this Court reviews an order of an orphans’ court terminating

parental rights, we must accept the findings of fact and credibility

determinations of the court as long as the record supports them. See In the

Interest of D.R.-W., 227 A.3d 905, 911 (Pa. Super. 2020). If the findings of

fact are supported by the record, this Court may only reverse the order if the

orphans’ court made an error of law or abused its discretion. See id. We may

not reverse merely because the record could support an alternate result. See

id. Instead, we give great deference to the orphans’ court because those

courts often have the opportunity to observe the parties first-hand over the

course of multiple hearings. See In re Adoption of K.M.G., 219 A.3d 662,

670 (Pa. Super. 2019).

       Termination of parental rights is controlled by Section 2511 of the

Adoption Act. See 23 Pa.C.S.A. § 2511. Under Section 2511, the orphans’

court must engage in a bifurcated process prior to terminating parental rights.

See In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007). Initially, the court must

find that the party seeking termination has proven by clear and convincing

____________________________________________


4 Parents’ brief does not include a “Statement of the Questions Involved”
section, so their issues have been taken from their “argument” section. See
Pa.R.A.P. 2111, Pa.R.A.P. 2116 (outlining requirements for “Statement of
Questions Involved” section of appellate brief, including that the brief include
such a section).


                                          - 11 -
J-S29003-22


evidence that the parent’s conduct satisfies any one of the eleven statutory

grounds set forth for termination under Section 2511 (a). See id.; 23 Pa.

C.S.A. § 2511 (a)(1-11). If the orphans’ court finds that one of those

subsections has been satisfied, it must then, pursuant to Section 2511(b),

make a determination of the needs and the welfare of the child under the best

interests of the child standard. See In re L.M., 923 A.2d at 511; 23 Pa.C.S.A.

§ 2511(b).

      Here, regarding the first prong of the analysis, the orphans' court found

that CYF had proven by clear and convincing evidence that Parents’ conduct

met the grounds for termination of their parental rights under Sections 2511

(a)(2), (a)(5) and (a)(8). Parents do not challenge the subsections

individually, but rather make the broad assertion that the trial court erred by

terminating their parental rights under all three subsections. This Court has

made clear, however, that it only needs to agree with the orphans’ court that

CYF met its burden as to any one subsection in order to affirm the termination

of parental rights. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc). Here, we conclude that the orphans’ court correctly determined

that CYF met its burden pursuant to Section 2511 (a)(8), which provides that

parental rights may involuntarily be terminated on the grounds that:

             The child has been removed from the care of the
             parent by the court or under a voluntary agreement
             with an agency, 12 months or more have elapsed from
             the date of removal or placement, the conditions
             which led to the removal or placement of the child


                                    - 12 -
J-S29003-22


            continue to exist and termination of parental rights
            would best serve the needs and welfare of the child.

23 Pa.C.S.A. § 2511(a)(8).

      There is no dispute here Children had been removed from Parents’ care

for more than 12 months at the time the termination petition was filed. “Once

the 12-month period has been established, the court must next determine

whether the conditions that led to the child’s removal continue to exist, despite

the reasonable good faith efforts of the Agency supplied over a realistic time

period.” In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010) (citation omitted).

      Importantly, Section (a)(8) does not require an evaluation of a parent’s

current willingness or their future ability to remedy the conditions which led

to the child’s removal. See id. Rather, the proper inquiry under Section (a)(8)

is whether these conditions continue to exist at the time the termination

petition is filed, and not whether the parent has made progress towards

remedying the conditions or whether there is a reasonable possibility that the

parent can remedy the conditions at some point in the future. See In re

Adoption of R.J.S., 901 A.2d 502, 511-512 (Pa. Super. 2006).

      Here, the orphans' court found that Parents had failed to make progress

in their goals related to parenting skills, mental health, and supervised

therapeutic visitation. This is amply supported by the record, as the above

recitation of the testimony from the various witnesses make clear. Therefore,

we fail to see how the orphans’ court erred or abused its discretion by finding

there were clearly grounds for termination under Section (a)(8).

                                     - 13 -
J-S29003-22


       Parents’ only assertion in their argument section challenging the court’s

conclusion regarding Section 2511(a) is that Parents’ “bond with the minor

children should not be disturbed … [because termination] would cause

irreparable harm to minor children.” Appellants’ Brief at 5 (unpaginated).

       In the first instance, this summary assertion, without any attempt to

incorporate any facts specific to their case, is decidedly undeveloped.5 On top

of the fact that the single assertion offered in support of Parents’ argument is

undeveloped, it also seemingly misconstrues the focus of 2511(a), which is on

Parents’ conduct. See In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007)

(stating that the focus under Section 2511(a) is on the conduct of the parent,

and the focus only shifts to the needs and welfare of the children under a best-

interests-of-the-child standard when the court engages in the second part of

the analysis under Section 2511(b)) .

       In their summary of the argument section, Parents make the bald claim

that the orphans’ court erred by terminating their parental rights because that

decision was based “largely” on Parents’ inability to resolve their pending

criminal charges and the bond conditions that were in effect because of those

charges. Parents raise this assertion in the argument section of their brief, but

only under their second issue related to Section 2511 (b). As noted above, the

focus of Section 2511 (b) is not on Parents’ conduct. See id.

____________________________________________


5See Pa.R.A.P. 2119 (outlining requirements for the “Argument” section of
an appellate brief).


                                          - 14 -
J-S29003-22


      Nonetheless, the record makes clear that the court’s decision was not

based “largely” on Parents’ criminal charges or the bond condition prohibiting

unsupervised contact with minors, but on Parents’ failure to remedy several

of the conditions which led to Children’s placement. In any event, Ferry

specifically testified that CYF would not have recommended moving to

unsupervised contact even if the bond conditions were lifted given CYF’s many

concerns with parents’ inability to safely parent Children. See N.T., 3/31/22,

at 92; see also id. at 146 (Grant testifying she would have concerns for

Childrens’ safety if left unsupervised with Parents). Those continuing concerns

about Parents’ parenting skills and their ongoing incapacity to safely parent

Children despite services were well documented in the record, and support the

court’s decision to terminate Parents’ rights pursuant to Section (a)(8).

      We therefore turn to Parents’ assertion that CYF failed to establish that

termination was justified under Section 2511(b). Pursuant to Section 2511(b),

the orphans’ court is required to examine whether termination of parental

rights would best serve the developmental, physical, and emotional needs and

welfare of the children. See In re C.M.S., 884 A.2d 1284, 1286-1287 (Pa.

Super. 2005). “Intangibles such as love, comfort, security, and stability are

involved in the inquiry into [the] needs and welfare of the child[ren].” Id. at

1287 (citation omitted).

      In assessing the needs and welfare of the children, the orphans’ court

is required to consider the emotional bonds between the children and the


                                    - 15 -
J-S29003-22


parent. See In re Adoption of A.C.H., 803 A.2d 224, 229 (Pa. Super. 2002).

It must also assess the effect severing those bonds will have on the children

and whether termination would destroy an existing, necessary and beneficial

relationship. See id.; In re K.Z.S., 946 A.2d at 760. The extent of any bond

analysis necessarily depends on the circumstances of the particular case. See

In re K.Z.S., 946 A.2d at 763. The panel in In re K.Z.S. emphasized that, in

addition to a bond examination, the court can equally emphasize the safety

needs of the children and should consider the intangibles, such as the “love,

comfort, security, and stability,” the children might experience with their

foster parents. Id. at 763 (citation omitted).

      Here, all of the witnesses at the hearing testified about Parents’ inability

to meet the basic needs of Children. Parents did not implement structure and

consistency with Children during their visits, and Grant, Eckenrod and Dr. Lobb

all testified they had to intervene while supervising Parents and Children in

order to keep Children safe. There was a no-feeding order issued against

Parents as they were unable to safely feed J. Moreover, as Ferry testified,

Childrens’ foster parents had been made the medical and educational decision

makers for Children because of Parents’ refusal to address various medical

and behavioral needs of Children.

      In terms of Childrens’ emotional bond with Parents, Dr. Lobb testified

that Children did not have a secure attachment with Parents, and that the

bond they had with Parents had been damaged by Parents’ conduct. Ferry


                                     - 16 -
J-S29003-22


testified that, in contrast, all five Children were bonded with their foster

parents, and felt safe and secure with them.

      Dr. Terry O’Hara, who the parties stipulated was an expert in psychology

and child psychology, also testified at the hearing regarding the bonding

assessments he had completed with Children and Parents, and with Children

and the two sets of foster parents. His conclusions were in line with those

reached by Dr. Lobb and Ferry. According to Dr. O’Hara, H and A’s bond with

their foster parents was healthy and secure, as was D, R and J’s bond with

their foster parents. See N.T., 3/31/22, at 171, 172. Both sets of foster

parents exhibited positive parenting skills, see id. at 170-171, and provided

Children with love, security and stability, see id. at 174.

      In contrast, Dr. O’Hara testified that he did not have any evidence that

Parents were in a position to care for Childrens’ needs and welfare. See id. at

174-175. In fact, he indicated his concern that if Children were returned to

Parents’ care, there would be “pretty acute concerns for potential adverse

childhood experiences.” Id. at 176. Ultimately, Dr. O’Hara opined that

termination of Parents’ rights and adoption by the respective foster parents

met the needs and welfare of Children, and the stability and safety Children

receive in their foster homes would mitigate any potential negative impact

from termination. See id. at 175-177.




                                     - 17 -
J-S29003-22


      Based on this record, we have no trouble reaching the conclusion that

the orphans’ court did not err or abuse its discretion in determining that the

termination of Parents’ rights would serve the needs and welfare of Children.

      In sum, then, we see no error or abuse of discretion in the orphans’

court’s determination that Parents’ rights were properly terminated pursuant

to Section 2511 (a)(8) and (b), and therefore affirm its order terminating

Parents’ rights to Children.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2022




                                    - 18 -